[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
 Docket No. CR94-0459989 Wesley Spears, Esg. Defense Counsel, for Petitioner.
 Victor Carlucci, Esg. Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION:
CT Page 4864-u
The petitioner was found guilty of Manslaughter 1st Degree, with a Firearm, Conn. Gen. Stat. § 53a-55. The maximum penalty for this offense is twenty years. The petitioner was sentenced to the maximum term.
The conviction was based on a July 23, 1994 incident in Hartford. On that date, Timothy Blair was shot in the back and died as the result of that wound. Blair's wife was a witness to the shooting and identified the petitioner as the shooter. A jury returned this conviction.
The petitioner seeks a lesser sentence based on his age, his remorse, his substance abuse and the possibility of rehabilitation.
The sentencing judge indicated that any consideration owed to the petitioner had been given by the jury when they returned the lesser verdict of manslaughter.
Citing the senselessness, brutality and devastating impact this homicide represented, the sentencing judge imposed the maximum sentence.
The Sentence Review Division has carefully considered the petitioner's claims. The sentence imposed reflects society's legitimate need to protect itself from those who take the lives of others. This homicide was indeed senseless and brutal. The sentence imposed was not inappropriate or disproportionate when considered in light of all the relevant facts.
This sentence is AFFIRMED.
  ___________________, J. O'KEEFE
  ___________________, J. IANNOTTI
  ___________________, J. KLACZAK
O'Keefe, Iannotti and Klaczak, J.'s participated in this decision. CT Page 4864-v